ROBERTS, J.
Epitomized Opinion
First Publication of this Opinion
Meyers was found guilty by Mahoning Common Pleas of unlawfully possession ..intoxicating liquor. Error is prosecuted by, him on the ground that the judgment was against the decided weight of the evidence.., A jug of whiskey was found in the bedroom of the residence of Mary Carnan, who was arrested by a prohibition officer. Mrs. Carnan testified that Meyers took his meals there with her and that he brought the jug of whiskey to her house and had brought intoxicating liquor there on previous occasions. , .
Meyers denied that the jug or its contents belonged to him. Mrs. Carnan’s testimony was attacked upon the theory that she was an accomplice and that Meyers should not be convicted on the uncorroborated testimony of an accomplice. It was admitted that she advised Meyers to plead guilty. In Meyer’s brief there was an affidavit by Mrs. Carnan taken after the trial in Common Pleas that she gave her testimony at the trial by reason of. threats made by the prohibition officer that if she did not testify • to the guilt of Meyers she would be found guilty and fined $1,000. In affirming the judgment, the Court of Appeals held:
The court has no right to consider this affidavit. “It is not part of the record, something which has been taken subsequently and considerable surprise is expressed of the fact that an attorney would offer this affidavit and incorporate it in his brief.”